111 Ariz. 528 (1975)
534 P.2d 428
CITY OF PHOENIX, a Municipal Corporation, Appellant,
v.
SPACE DATA CORPORATION, an Arizona Corporation, Appellee.
No. 11725.
Supreme Court of Arizona, In Division.
April 16, 1975.
Joe R. Purcell, Phoenix City Atty., by Kent T. Reinhold, Asst. City Atty., Phoenix, for appellant.
Daughton Feinstein & Wilson by Guy C. Wilson, Phoenix, for appellee.
HAYS, Justice.
The City of Phoenix brought this action to condemn property owned and occupied by Space Data Corporation. The land is located on South 26th Street near Sky Harbor International Airport and is needed, according to Ordinance S-6461 passed by the Phoenix City Council, for "expanding, improving and extending" the airport facilities. Space Data contested the claim of public necessity contending that the proposed use did not justify an immediate taking. It subsequently moved for summary judgment based on affidavits, memoranda and deposition testimony. The motion was granted and the City appealed. This court has jurisdiction pursuant to Rule 47(e)(5), Rules of the Supreme Court. We reverse the judgment of the Superior Court.
The appellee urges that the City bears the burden of producing evidence to show that the ruling below was in error by more than a bare contention that a genuine issue of fact exists. Dobson v. Grand International Brotherhood of Locomotive Engineers, 101 Ariz. 501, 421 P.2d 520 (1966). However, the party moving for summary judgment must first make a prima facie showing that no issue of material fact exists for trial. Dobson v. Grand International Brotherhood of Locomotive Engineers, supra. This burden has not been met.
Summary judgment will not be granted when there is "the slightest doubt as to the facts." Peterson v. Valley National Bank of Phoenix, 90 Ariz. 361, 362, *529 368 P.2d 317, 318 (1962). All inferences from documents supporting the motion will be viewed in the light most favorable to the party opposing the motion. Lujan v. MacMurtrie, 94 Ariz. 273, 383 P.2d 187 (1963).
Summary judgment is not to be made a substitute for trial even in the interests of the efficient administration of justice. It is not designed to resolve factual issues but to ascertain whether such issues exist. In re Estate of Accomazzo, 105 Ariz. 137, 460 P.2d 632 (1969). We cannot say that the issue of the necessity of the condemnation of the Space Data property can be determined on the basis of what is before the court at this point.
Judgment reversed and cause remanded.
LOCKWOOD and HOLOHAN, JJ., concur.